Gantt, J.
I dissent, because I think the return of the sheriff is conclusive, as to the fact of the service of the writ. It *would be of mischievous tendency after judgment recovered, as in this case, to allow the same to be vacated, and the service of the writ set aside, by the affidavit of the party defendant. The sheriff is a sworn officer, and if guilty of a false return, is liable in action on the case for the same, to the party injured I am of opinion, that this is the course of proceeding recognized by law, and that the defendant should have recourse to it for any injury he may have sustained in this case.
See Post. 458, 2 vol. 26, 549; 1 McC. 566; 3 McC. 84; 4 McC. 368; 2 McM. 354.